Case: 21-40130     Document: 00516402200          Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 21, 2022
                                   No. 21-40130                            Lyle W. Cayce
                                                                                Clerk

   Douglas Tyrone Armstrong,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal
   Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:18-CV-356


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Douglas Armstrong was convicted of capital murder for the death of
   Rafael Castelan. The conviction was largely based on two eyewitnesses who
   testified that they saw Armstrong attacking Castelan. Armstrong admits to
   being the person the eyewitnesses saw with Castelan, but he contends he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40130      Document: 00516402200          Page: 2   Date Filed: 07/21/2022




                                    No. 21-40130


   found Castelan after the attack and was helping Castelan when the
   eyewitnesses arrived at the scene.
          In this habeas petition, Armstrong claims his trial attorneys failed to
   conduct an adequate pretrial investigation. He presents evidence that he
   contends his trial attorneys should have uncovered and which corroborates
   his contention that he was only helping Castelan when the eyewitnesses
   arrived.
          After reviewing the state court record, we conclude Armstrong’s trial
   attorneys were not deficient in their pretrial investigation, and if they were,
   Armstrong has not established that he was prejudiced by the deficient pretrial
   investigation. The state court’s decision denying Armstrong’s ineffective
   assistance of counsel claim was therefore reasonable. We accordingly
   AFFIRM the district court and DENY Armstrong’s petition for writ of
   habeas corpus.
                               BACKGROUND
          On April 21, 2006, at around 9:30 p.m., Rafael Castelan was murdered
   near his apartment at the corner of 7th Street and Silver Avenue in Donna,
   Texas. He was stabbed multiple times and robbed. As he was being attacked,
   a van approached and the two passengers, Laura Patricia Corona and Pilar
   Reyes, attempted to scare off the attacker. The attacker continued to fight,
   stab, and “jump” Castelan. Castelan attempted to run away towards the van
   and even touched the back door of the van. The attacker grabbed Castelan
   and threw him down on the ground. Corona testified that the attacker bent
   over twice to cut or slash Castelan and rifled through Castelan’s pockets. The
   attacker then ran northbound down the alley. Castelan died from resulting
   blood loss.
          When police arrived on scene, Corona and Reyes provided a
   description of the attacker. Police then found three potential suspects located




                                         2
Case: 21-40130      Document: 00516402200            Page: 3   Date Filed: 07/21/2022




                                      No. 21-40130


   at the Sunshine Bar three blocks north of the scene of the murder. Corona
   and Reyes identified Petitioner Douglas Armstrong as the attacker.
          Armstrong was arrested and interviewed by police. In his post-arrest
   statement, he admitted he was at the crime scene and ran away when the van
   approached. He, however, maintained that he found an already-injured
   Castelan lying on the sidewalk and tried to help Castelan by walking him to
   the nearby police station.
          According to Armstrong, he spent the afternoon at the Sunshine Bar
   and left sometime between 8:30 and 9:00 p.m. He headed south on 8th Street
   and then west on Silver Avenue before coming upon Castelan laying on the
   ground and bleeding. He propped Castelan up on his shoulder and started
   walking. Then he saw the van drive up and thought “they got a car, they will
   probably call to get somebody.” He admitted he dropped Castelan and ran
   back to the Sunshine Bar.
          The State of Texas charged Armstrong with capital murder. At trial,
   the State relied heavily on Corona’s and Reyes’s testimony. The State
   presented other circumstantial evidence. It presented $41 in cash and
   Castelan’s Medicaid card which were found on Armstrong when he was
   arrested, both with traces of Castelan’s blood. The State presented the
   alleged murder weapon, a blue box-cutter knife, which was found in the alley
   behind the Sunshine Bar and had Castelan’s blood on it. A grey t-shirt with
   Armstrong’s DNA and Castelan’s blood was also found in the alley.
   Witnesses from the Sunshine Bar testified that Armstrong left because he
   was out of cash and when he returned, he counted money under the bar. They
   also testified that Armstrong changed his shirt in the bathroom and washed
   blood off his fingers with beer.
          Armstrong’s trial attorneys attempted to discredit the eyewitness
   accounts and emphasized the fact that Armstrong’s DNA was not found on




                                           3
Case: 21-40130      Document: 00516402200           Page: 4   Date Filed: 07/21/2022




                                     No. 21-40130


   the Medicaid card or knife. They also focused on the State’s inability to prove
   the $41 belonged to and was stolen from Castelan.
          The jury found Armstrong guilty of capital murder. Armstrong was
   sentenced to death.
          After an unsuccessful direct appeal, Armstrong filed an application for
   writ of habeas corpus in Texas state court. He raised numerous claims but
   focused on his ineffective assistance of counsel claims based on his trial
   attorneys’ failure to conduct an adequate pretrial investigation and failure to
   investigate mitigation evidence for the penalty phase of trial. The Texas
   Court of Criminal Appeals agreed that Armstrong’s trial attorneys failed to
   conduct an adequate investigation into the mitigation evidence of the
   punishment phase and that he was prejudiced by that inadequate
   investigation. It vacated Armstrong’s death sentence and remanded for a new
   punishment proceeding. The Court denied all other claims without
   explanation. The State did not seek the death penalty on remand, and on
   March 19, 2018, Armstrong was sentenced to life imprisonment without the
   possibility of parole.
          Armstrong filed this federal petition for writ of habeas corpus on
   November 14, 2018. He raises an ineffective assistance of counsel claim for
   his trial attorneys’ failure to conduct an adequate pretrial investigation.
   Armstrong points to three categories of evidence that his trial attorneys failed
   to investigate or obtain. First, he presents evidence of two witnesses whose
   statements suggest Castelan was attacked before Armstrong arrived at the
   scene. He also presents forensic evidence to corroborate his version of events
   and undermine the State’s evidence, including DNA and fingerprint analysis
   suggesting he did not handle the knife or Medicaid card. Finally, he presents
   a blood spatter analysis expert report that suggests Castelan was lying near




                                          4
Case: 21-40130      Document: 00516402200            Page: 5    Date Filed: 07/21/2022




                                      No. 21-40130


   the sidewalk and bleeding for several minutes before Armstrong arrived,
   contradicting the eyewitnesses’ testimony.
          Armstrong’s petition was referred to the magistrate judge who issued
   a 127-page report and recommendation (R&R) recommending Armstrong’s
   petition be denied. The magistrate judge determined that even if
   Armstrong’s trial attorneys were deficient, he could not establish prejudice
   pursuant to Strickland v. Washington, 466 U.S. 668 (1984). And because he
   could not establish prejudice, he could not overcome the burden of showing
   the state court’s decision presumably reaching the same conclusion was an
   unreasonable application of Strickland. The district court judge adopted the
   R&R in full and denied Armstrong’s petition. The district court did,
   however, issue a certificate of appealability.
                          STANDARD OF REVIEW
          In an appeal from the denial of § 2254 relief, this court reviews issues
   of law de novo and findings of fact for clear error, applying the same standard
   to the state court’s decision as the district court. Ortiz v. Quarterman, 504
   F.3d 492, 496 (5th Cir. 2007). Armstrong’s petition shall not be granted on
   any claim adjudicated in state court unless the adjudication:
          (1) resulted in a decision that was contrary to, or involved an
          unreasonable application of, clearly established Federal law, as
          determined by the Supreme Court of the United States; or
          (2) resulted in a decision that was based on an unreasonable
          determination of the facts in light of the evidence presented in
          the State court proceeding.
   28 U.S.C. § 2254(d).
          A state court decision “unreasonably applies” the Supreme Court’s
   clearly established precedent if it correctly identifies the legal rule but applies




                                           5
Case: 21-40130      Document: 00516402200           Page: 6   Date Filed: 07/21/2022




                                     No. 21-40130


   it in an objectively unreasonable manner to the facts. Williams v. Taylor, 529
   U.S. 362, 407–09 (2000). “A state court’s determination that a claim lacks
   merit precludes federal habeas relief so long as fairminded jurists could
   disagree on the correctness of the state court’s decision.” Harrington v.
   Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation
   omitted). Relief should be granted “in cases where there is no possibility
   fairminded jurists could disagree that the state court’s decision conflicts with
   [Supreme Court] precedents.” Id. at 102.
          Ineffective assistance of counsel claims are governed by Strickland v.
   Washington, 466 U.S. 668 (1984). For trial counsel, Armstrong must show
   “(1) that his trial counsel rendered deficient performance, and (2) that the
   deficient performance resulted in actual prejudice.” King v. Davis, 883 F.3d
   577, 586 (5th Cir. 2018) (citations omitted). The first prong “sets a high bar”
   and a lawyer has “discharged his constitutional responsibility so long as his
   decisions fall within the ‘wide range of professionally competent
   assistance.’” Buck v. Davis, 137 S. Ct. 759, 775 (2017) (citation omitted). For
   the second prong, Armstrong must show “a reasonable probability that, but
   for counsel’s unprofessional errors, the result of the proceeding would have
   been different.” Adekeye v. Davis, 938 F.3d 678, 682 (5th Cir. 2019) (footnote
   and citation omitted). “A reasonable probability is a probability sufficient to
   undermine confidence in the outcome.” Id. (footnote and citation omitted).
          Armstrong alleges his trial attorneys conducted an inadequate pretrial
   investigation. In general, “counsel has a duty to make reasonable
   investigations or to make a reasonable decision that makes particular
   investigations unnecessary.” Strickland, 466 U.S. at 691. “[A] particular
   decision not to investigate must be directly assessed for reasonableness in all
   the circumstances, applying a heavy measure of deference to counsel’s
   judgments.” Id. “[A]n attorney must engage in a reasonable amount of
   pretrial investigation and ‘at a minimum, . . . interview potential witnesses



                                          6
Case: 21-40130      Document: 00516402200            Page: 7    Date Filed: 07/21/2022




                                      No. 21-40130


   and . . . make an independent investigation of the facts and circumstances in
   the case.’” Bryant v. Scott, 28 F.3d 1411, 1415 (5th Cir. 1994) (citation
   omitted).
          Armstrong must overcome both the Strickland and § 2254(d)
   standards in tandem. Richter, 562 U.S. at 105 (describing the doubly
   deferential standard). So the ultimate question here is whether the state
   court’s application of Strickland was unreasonable under § 2254(d). Id. It is
   not sufficient that this court determine Armstrong’s trial attorneys’ actions
   were unreasonable or prejudicial, i.e., that the state court decision is
   incorrect. Instead, Armstrong must show that there is no “reasonable
   argument that counsel satisfied Strickland’s deferential standard.” Id.; see
   also Trottie v. Stephens, 720 F.3d 231, 241–42 (5th Cir. 2013) (“[T]he pivotal
   question is whether the state court’s application of the Strickland standard
   was unreasonable.” (internal quotation marks and citation omitted)).
                                  DISCUSSION
          The state court’s decision denying Armstrong’s ineffective assistance
   of counsel claim was a reasonable application of Strickland. Our review of the
   state court’s evidentiary hearing and the analysis provides sufficient support
   that Armstrong’s trial attorneys made reasonable strategic decisions in their
   pretrial investigation and were thus not constitutionally deficient. And even
   if they were deficient, it was reasonable for the state court to conclude that
   Armstrong’s proffered evidence would not have changed the outcome of the
   trial because the evidence still fails to cast sufficient doubt on the two
   eyewitness accounts of Armstrong attacking Castelan.
          Armstrong’s claim is based on three categories of evidence he alleges
   his trial attorneys should have obtained prior to trial. First, he raises his trial
   attorneys’ failure to interview two potential witnesses because their
   testimony provides him with an “alibi” relative to the timeline of events.




                                           7
Case: 21-40130        Document: 00516402200             Page: 8      Date Filed: 07/21/2022




                                        No. 21-40130


   Second, he raises the failure to obtain forensic evidence regarding the
   Medicaid card and the knife because it shows that Armstrong never handled
   the two items. Third, he raises his trial attorneys’ failure to obtain expert
   blood spatter evidence that shows Castelan laid bleeding for several minutes
   by the sidewalk and was not stabbed in the alley as the eyewitnesses testified.
   We address each in turn.
                                   A. Alibi Witnesses
           Armstrong presents the testimony of two witnesses: Faustino Barrera
   and Max Guerra. Together, Armstrong contends their testimony provides
   him with an alibi. Specifically, Barrera’s testimony suggests Castelan was
   attacked 20 minutes before Corona and Reyes arrived at the scene, and
   Guerra’s testimony places Armstrong blocks away from the scene only
   minutes before Corona and Reyes arrived.
           Barrera was Castelan’s next door neighbor. He states that he heard
   Castelan “cry out” “¿Por que, yo?!” at 9:00 p.m. He did not go outside or
   investigate what he heard. Then, 20 minutes later, he heard a woman scream
   followed shortly by police sirens. He was not interviewed by police or
   Armstrong’s trial attorneys in 2006.
           Guerra works at the local laundromat. In his post-arrest statement to
   police, Armstrong stated he walked south from the Sunshine Bar and “the
   guy that run the laundromat . . . saw” him. In a 2008 affidavit, Guerra states
   he closed the laundromat at 9:30 p.m. on the night of the murder. He states
   he walked north on 8th Street and saw Armstrong walking south on 8th Street
   about half a block north of the laundromat. 1 The two men said “hi” and kept




           1
             The Sunshine Bar is located three blocks north of intersection of Silver Avenue
   and the alleyway where Castelan was attacked. The alleyway runs north-south between 7th




                                              8
Case: 21-40130        Document: 00516402200              Page: 9       Date Filed: 07/21/2022




                                          No. 21-40130


   walking. Guerra did not notice anything particular about Armstrong that
   would suggest he was in a fight, in a rush, or angry. No more than three
   minutes later, Guerra says he heard police sirens and saw police cars heading
   north on 8th Street toward the Sunshine Bar.
           Although the police did not interview Guerra as part of the
   investigation in 2006, a private investigator who was hired by Armstrong’s
   trial attorneys did interview him. Guerra told the private investigator a
   similar story. In 2006, Guerra said he closed the store shortly after 9:00 p.m.
   He did not identify Armstrong as the man he saw. In fact, he suggested there
   was someone else who resembled Armstrong in the area and could have been
   the person he saw. Regardless, Armstrong’s trial attorneys and private
   investigator knew about Guerra.
           Based on these two witnesses, Armstrong argues Castelan was
   attacked at 9:00 p.m. when Barrera heard Castelan cry out. And because
   Guerra saw Armstrong at approximately 9:30 p.m., without any indication of
   being in a fight, Armstrong could not have been at the scene of the attack
   before 9:30 p.m. Armstrong, however, has not shown his trial attorneys’
   failure to obtain these witnesses’ testimony was constitutionally deficient
   performance.
           It was reasonable to not interview or seek out Barrera’s testimony.
   Armstrong’s post-arrest statement does not give rise to an alibi that would
   alert his trial attorneys to seek out supporting witnesses. Armstrong admitted
   he was at the scene when Corona and Reyes arrived. And he said he left the
   Sunshine Bar sometime between 8:30 and 9:00 p.m. To support his claim that
   Castelan was attacked before he arrived, Armstrong’s trial attorneys may



   Street in the west and 8th Street in the east. The laundromat is on 8th Street about halfway
   (one and a half blocks) between the Sunshine Bar and Silver Avenue.




                                                9
Case: 21-40130       Document: 00516402200          Page: 10   Date Filed: 07/21/2022




                                     No. 21-40130


   have sought out witnesses who saw Armstrong before he arrived at the scene,
   who saw Armstrong when he found Castelan, or who saw Castelan being
   attacked by someone other than Armstrong. In his post-arrest statement,
   however, Armstrong did not identify any potential witnesses who could
   support his version of events. See Strickland, 466 U.S. at 691 (stating an
   attorney’s informed decision are properly based on information supplied by
   the defendant).
          Armstrong relies on several cases where this court has found deficient
   performance in a pretrial investigation for failure to interview witnesses. But
   his reliance is misplaced. In each of the cited cases, the court found deficiency
   and prejudice from a failure to interview eyewitnesses to the crimes who were
   “central to establishing the defense’s theory-of-the-case.” See, e.g., Harrison
   v.Quarterman, 496 F.3d 419, 426–27 (5th Cir. 2007) (concluding counsel was
   deficient for failing to interview and call an eyewitness to crime where the
   case “turned on witness testimony”). Here, Armstrong’s trial attorneys
   interviewed the eyewitnesses to the alleged crime. They also interviewed the
   one person Armstrong identified as seeing him right before the incident,
   Guerra from the laundromat. Although they did not interview Barrera, his
   testimony, on its own or in combination with Guerra’s, does not impeach
   Corona and Reyes. Other than minor details and timing, Corona and Reyes
   consistently testified that Armstrong was attacking Castelan—not helping
   him.
          In cases where we have held an attorney’s investigation was deficient,
   it is typically because the attorney failed to interview eyewitnesses to the
   crime. See Hughes v. Vannoy, 7 F.4th 380, 389–92 (5th Cir. 2021); Anderson,
   338 F.3d at 391–92 (finding deficient performance when attorney failed to
   interview eyewitnesses to the crime); Soffar v. Dretke, 368 F.3d 441, 473–74
   (5th Cir. 2004) (concluding counsel was deficient for “their failure to take
   the most elementary step of attempting to interview the single known



                                          10
Case: 21-40130      Document: 00516402200             Page: 11      Date Filed: 07/21/2022




                                       No. 21-40130


   eyewitness to the crime with which their client was charged” (emphasis
   added)). But that is not the case here. Although Barrera lived next door to
   Castelan, it was reasonable for Armstrong’s trial attorneys to not seek out his
   testimony because, at the time, there was no basis to think he had information
   to support Armstrong’s version of events.
          The failure to obtain Barrera’s testimony was not prejudicial either.
   Barrera’s testimony offers nothing definitive to support Armstrong’s version
   of events. Barrera heard Castelan cry out, but that does not necessarily mean
   that was when the attack occurred. Barrera did not look outside his window
   or follow up on what he heard in any way. Nor does Barrera contend that he
   heard anything else to support that moment as the attack. And even so, his
   testimony does not eliminate Armstrong as the one perpetrating the attack at
   that time.
          Barrera’s testimony is also inconsistent with evidence presented at
   trial. First, there was an HEB receipt found in Castelan’s belongings with a
   timestamp of 9:24 p.m. This receipt is evidence that Castelan was alive and
   at the HEB around 9:24 p.m., not attacked at 9:00 p.m. 2 Second, Barrera’s
   timing of hearing a woman scream and police sirens around 9:20 p.m.
   contradicts evidence of the police dispatch which was reported at 9:32 p.m.
   The police dispatch time is also corroborated by Corona and Reyes who
   consistently stated they left their apartment at around 9:30 p.m. Based on
   these discrepancies, Barrera’s testimony does little to support Armstrong’s
   case or discredit the State’s. It was therefore reasonable for the state court to
   conclude the absence of Barrera’s testimony did not prejudice Armstrong.


          2
            Armstrong argues the time stamp was not verified at trial. But the receipt was
   introduced into evidence and the time stamp was emphasized in the State’s closing
   argument. And Armstrong presents no reason or evidence to suggest that the time stamp
   would not have been verified if necessary.




                                             11
Case: 21-40130        Document: 00516402200              Page: 12       Date Filed: 07/21/2022




                                          No. 21-40130


           Armstrong cannot establish his trial attorneys were deficient in failing
   to interview Guerra because they did interview him. Armstrong’s private
   investigator interviewed Guerra who, at that time, said he closed the store
   shortly after 9:00 p.m. and did not definitively identify Armstrong as the man
   he saw walking. Guerra seeing Armstrong shortly after 9:00 p.m. does
   nothing to discredit the State’s eyewitnesses or corroborate Armstrong’s
   theory. It was therefore reasonable for Armstrong’s trial attorneys to not
   investigate Guerra further. 3
           Based on this same reasoning, we conclude Armstrong was not
   prejudiced by the absence of Guerra’s testimony. Guerra’s statement does
   not establish an alibi relative to the timeline of the eyewitness accounts, the
   HEB receipt, and the police dispatch. Contrary to Armstrong’s argument in
   this petition, Guerra is not “central to establishing” his defense. Harrison v.
   Quarterman, 496 F.3d 419, 427–28 (5th Cir. 2007) (finding prejudice when
   counsel fails to interview and call “a witness who is central to establishing
   the defense’s theory-of-the-case”). We accordingly cannot say Armstrong
   was prejudiced by his trial attorneys’ failure to develop Guerra’s testimony
   further or call him as a witness at trial. It follows that the state court decision
   reaching the same conclusion was reasonable.
                                   B. Forensic Evidence
           Armstrong presents forensic evidence of the knife and the Medicaid
   card which reveals neither his DNA nor his fingerprints were definitively on



           3
             We recognize that in Guerra’s latest affidavit signed in 2008 and attached to
   Armstrong’s petition, Guerra states he closed the laundromat at 9:30 p.m. and identifies
   Armstrong as the man he saw shortly after. But this is not what he said to the private
   investigator in 2006. Neither the private investigator nor Armstrong’s trial attorneys could
   anticipate Guerra’s change in timing. So based on Guerra’s statement in 2006,
   Armstrong’s trial attorneys’ decision to not pursue his testimony further was reasonable.




                                               12
Case: 21-40130     Document: 00516402200            Page: 13   Date Filed: 07/21/2022




                                     No. 21-40130


   either item. This evidence, Armstrong contends, proves that he did not
   handle either item and disproves the circumstantial connection between him
   and the murder weapon as well as the State’s robbery theory. But according
   to Armstrong’s trial attorneys’ testimony at the state court evidentiary
   hearing, they made strategic decisions to not pursue forensic evidence of the
   knife or Medicaid card.
          Armstrong’s trial attorneys’ decision to not pursue forensic evidence
   of the knife was a reasonable decision to limit their investigation. Although
   Armstrong argues the forensic evidence would have eliminated him as a
   source of DNA and fingerprints on the knife, that fact was already revealed
   by the State’s evidence. And Armstrong’s trial attorneys relied on the
   absence of Armstrong’s DNA or fingerprints on the knife at trial to argue the
   State’s failure to connect Armstrong to the murder weapon. Each of
   Armstrong’s trial attorneys stated the State’s evidence supported their
   defense theory, i.e., that Armstrong never touched the knife. They testified
   that they did not need to seek further forensic evidence of the knife and that
   their decision was strategic. It was reasonable to not seek further testing when
   the testing provided by the State already failed to link Armstrong to the knife.
   This is the kind of “a reasonable decision that makes particular investigations
   unnecessary” contemplated by Strickland. 466 U.S. at 691. Importantly, that
   decision played into the strategy at trial, where the defense argued the State
   failed to link Armstrong to the knife with any forensic evidence.
          This same reasoning applies to the Medicaid card. The Medicaid card
   had a visible bloody fingerprint on it and some other staining. There were also
   several latent nonbloody prints on the card. In the forensic report, Armstrong
   and Castelan were eliminated as the source for most of the nonbloody
   fingerprints. But Armstrong was not confirmed or eliminated as the source of
   the one bloody fingerprint—the only print that was definitively left after the




                                          13
Case: 21-40130      Document: 00516402200             Page: 14      Date Filed: 07/21/2022




                                       No. 21-40130


   murder. 4 The forensic report also identifies a bloody stain with a pattern that
   “may be caused by a shoe.” The pattern does not match the sole patterns of
   Castelan’s or Armstrong’s shoes.
          Despite the visible bloody fingerprint and other staining, neither the
   State nor the defense conducted any forensic testing of it. Absent forensic
   evidence, Armstrong’s trial attorneys argued the police planted the Medicaid
   card in Armstrong’s belongings during the booking process. In fact, they
   relied on a video of the booking process that they contended showed as much.
   Moreover, the State did not provide any evidence that Armstrong had in fact
   handled the Medicaid card (other than it being “found” in his belongings).
   Armstrong’s trial attorneys again thought the lack of evidence connecting
   Armstrong to the card was helpful to Armstrong’s defense when considered
   with the booking video.
          It was reasonable for his trial attorneys to conclude that they had
   enough evidence to cast doubt because they argued the booking video showed
   the card being planted. This is particularly true because they also thought it
   was risky to obtain forensic evidence that might reveal Armstrong did touch
   the card. See Strickland, 466 U.S. at 691 (stating counsel does not have to
   pursue investigations that might be harmful to defendant). This was a
   strategic decision that we will not second guess.
          We also conclude it was reasonable for the state court to determine
   Armstrong was not prejudiced by the absence of this forensic evidence. First,
   the knife. Although Armstrong’s trial attorneys did not have affirmative
   evidence excluding Armstrong from handling the knife, they emphasized the
   State’s absence of evidence connecting him to the knife. And at trial, a State


          4
             As the R&R points out, the Medicaid card was two months old and the nonbloody
   latent prints could have been created during that period before the murder.




                                             14
Case: 21-40130     Document: 00516402200            Page: 15   Date Filed: 07/21/2022




                                     No. 21-40130


   expert testified it is possible for a person to handle an item and there still be
   no ability to obtain an identifiable fingerprint from that person.
          The absence of Armstrong’s DNA or fingerprints on the knife still
   does not cast doubt on the eyewitness testimony. Corona and Reyes testified
   that they saw Armstrong attacking Castelan. Neither stated they saw the
   weapon. Ultimately, the knife was not emphasized at trial other than
   Armstrong’s trial attorneys continuously arguing the State failed to connect
   it to Armstrong. We cannot say that an expert making this same statement
   would have changed the outcome of the trial in light of the other evidence.
          The failure to obtain forensic evidence of the Medicaid card was not
   prejudicial either, and in fact, leaves open the possibility that Armstrong’s
   fingerprint is on the card. The forensic report does not eliminate Armstrong
   as the source of the single bloody fingerprint on the Medicaid card. This
   evidence could have created curiosity as to why he cannot be eliminated as
   the source of that print, and whether it was his. As for the shoe print, the
   report does not conclusively state that the pattern is from a shoe. It seems
   even less likely that it is from a shoe because Armstrong’s own “tracker” has
   been unable to identify any shoe that matched the pattern on the card.
          Ultimately, the State did not heavily rely on the Medicaid card and
   instead presented other circumstantial evidence that Armstrong robbed
   Castelan. The State did not mention the Medicaid card in its opening
   statement. During closing arguments, the State relied on the eyewitness
   testimony and discussed the evidence of robbery while excluding
   consideration of the Medicaid card. The witnesses from the Sunshine Bar
   testified that Armstrong left because he had no money and then returned with
   cash. Moreover, the crime scene itself showed Castelan’s things thrown
   about and his empty wallet. This suggested that whoever committed the
   murder also robbed Castelan.




                                          15
Case: 21-40130        Document: 00516402200               Page: 16       Date Filed: 07/21/2022




                                          No. 21-40130


           The eyewitness testimony and circumstantial evidence played a
   significant role in Armstrong’s conviction. Because the knife and Medicaid
   card were not a focus of the trial, a forensic report on those items would not
   have changed the outcome. 5 The report still fails to cast doubt on the
   eyewitness testimony: Armstrong was attacking Castelan, not helping him.
   On the forensic evidence of the knife and Medicaid card, the state court’s
   conclusion that Armstrong did not establish his trial attorneys’ pretrial
   investigation was deficient or prejudicial was reasonable.
                                C. Blood Spatter Evidence
           Armstrong next points to expert blood spatter evidence that
   corroborates his contention that he found Castelan lying near the sidewalk
   and bleeding. According to a forensic scientist, Barton Epstein, there is a
   large pool of blood near the sidewalk. That large pool of blood is consistent
   with somebody lying there bleeding for several minutes. A forensic
   pathologist, Dr. Susan J. Roe opines that the stab wound to Castelan’s jugular
   vein in his neck created that pool of blood near the sidewalk and the amount
   of blood in that pool required Castelan to be near the sidewalk for several
   minutes. Because Dr. Roe states Castelan was stabbed in the jugular vein near
   the sidewalk, she also opines that it is unlikely Castelan could have walked
   unassisted to the alley approximately 30 feet away, where the eyewitnesses



           5
             Armstrong also proffers a report that he argues shows there was no blood inside
   his pants pockets and therefore shows that he couldn’t have carried the bloody knife or
   Medicaid card in his own pockets as he ran away from crime scene. As the R&R noted,
   however, the report indicates that blood originated on the inside of both his front left and
   back left pockets.
           That same report reveals that there is no blood on the inside of Castelan’s pockets
   either—which Armstrong contends contradicts Corona’s testimony that she saw the
   attacker rifle through Castelan’s pockets before running off. It is unlikely this minor detail
   would have discredited Corona’s testimony in a significant way.




                                                16
Case: 21-40130    Document: 00516402200           Page: 17   Date Filed: 07/21/2022




                                   No. 21-40130


   saw the attack. Epstein also states the blood stains on Armstrong’s grey t-
   shirt are consistent with “direct contact with the bloody body or clothing of
   Castelan,” such as carrying or assisting Castelan. Epstein concluded the
   blood spatter evidence is not inconsistent with Armstrong’s version of
   events. Epstein does not opine on whether the evidence is consistent with
   any other theory.
          At the state court evidentiary hearing, Armstrong’s trial attorneys
   testified that they thought about obtaining expert evidence on this issue but
   decided not to. According to them, the physical scene on its own was
   inconsistent with the eyewitness testimony. Specifically, the trial attorneys
   pointed out that there was little to no blood in the alley where Corona said
   she saw Armstrong cut or slash Castelan’s throat. At the evidentiary hearing,
   the state court credited one of Armstrong’s trial attorney’s opinion that he
   believed the physical evidence of the blood, absent expert blood spatter
   evidence, was consistent with both the State’s and Armstrong’s version of
   events. This attorney also stated that he thought emphasizing the
   inconsistency of the blood spatter with Corona’s testimony would not have
   helped because Corona and Reyes were both adamant about what they saw.
   In his view, he thought the better avenue of investigation and trial strategy
   was to discredit the eyewitness testimony.
          Armstrong’s trial attorneys’ testimony sufficiently establishes a
   strategic decision in not obtaining blood spatter evidence. And based on the
   strength of the eyewitness testimony, the decision to focus on discrediting
   the eyewitnesses rather than pursue blood spatter evidence was reasonable.
   We see no reason to question this decision.
          And while this blood spatter evidence is helpful to Armstrong, we
   cannot say it was unreasonable for the state court to conclude the failure to
   obtain blood spatter evidence was not prejudicial. The pool of blood being




                                        17
Case: 21-40130       Document: 00516402200             Page: 18      Date Filed: 07/21/2022




                                        No. 21-40130


   consistent with Castelan being cut in the jugular vein and laying by the
   sidewalk for several minutes is objective evidence corroborating Armstrong’s
   statement that he found Castelan laying on the ground near the sidewalk. It
   also tends to discredit Corona’s claim that she saw Armstrong stab and slash
   Castelan by the van in the alley. Epstein’s claim that the blood spatter
   evidence is consistent with Armstrong assisting and carrying Castelan is also
   helpful.
           This evidence does not, however, address whether the blood spatter
   is consistent with the eyewitness accounts nor does it explain how blood was
   found near the fence and on the door of the minivan (contrary to Armstrong’s
   version of events). Arguably, the evidence corroborates the eyewitness
   testimony, too.
           Corona and Reyes testified they saw Armstrong and Castelan fighting
   and Castelan was trying to run away from Armstrong. Corona even said she
   saw them fighting closer to the sidewalk before they moved over to the fence.
   They also provided details that Castelan was thrown by the fence and that he
   touched the van to try and escape. In both places, blood was found. Blood
   being in either of those two places is inconsistent with Armstrong’s
   statement that he picked up Castelan and attempted to walk him to the police
   station and that when he saw the van, he dropped Castelan and ran off. 6
   Instead, it directly corroborates Corona’s testimony that Castelan was trying
   to get away from Armstrong.
           Both witnesses stated Armstrong and Castelan were already bloody
   before reaching the alley, which is corroborated by the evidence showing


           6
             The fence is northeast from the sidewalk where the pool of blood was found. The
   intersection of the alley and Silver Avenue is southeast. As the R&R states, the blood on
   the fence suggests Armstrong took an unusual zig-zag route to help Castelan to the police
   station.




                                              18
Case: 21-40130       Document: 00516402200          Page: 19   Date Filed: 07/21/2022




                                     No. 21-40130


   some of the stabbings occurred over by the sidewalk. Also, Castelan was
   stabbed up to 10 times and Corona and Reyes only stated that Armstrong bent
   over and stabbed or slashed Castelan, without indicating a number of stabs.
   So Armstrong’s proffered blood spatter evidence does not concretely refute
   the State’s theory or the eyewitness accounts. And some of it supports the
   State’s theory.
          Corona and Reyes were adamant that Armstrong was not helping
   Castelan—he was attacking him. The blood spatter evidence does not
   meaningfully discredit their testimony on that front. The state court was
   reasonable to conclude the blood spatter evidence would not have resulted in
   a different outcome for Armstrong.
                                 CONCLUSION
          Armstrong has produced a considerable amount of evidence that
   tends to corroborate his post-arrest statement that he was only helping
   Castelan. Although this evidence could have been obtained by his trial
   attorneys during their pretrial investigation, we conclude that they made
   reasonable decisions to limit their investigation. The trial attorneys’ failure
   to investigate this evidence was therefore not deficient performance pursuant
   to Strickland.
          The absence of this evidence was not prejudicial because the State
   relied upon and emphasized the eyewitness testimony directly implicating
   Armstrong as Castelan’s attacker. The new evidence reveals some
   inconsistencies with the eyewitness accounts, though not enough to
   meaningfully discredit them. The new evidence also fails to fully corroborate
   Armstrong’s statement or explain other evidence of his guilt. So even if
   Armstrong’s trial attorneys were deficient in their pretrial investigation, their
   performance did not prejudice him.




                                          19
Case: 21-40130    Document: 00516402200          Page: 20   Date Filed: 07/21/2022




                                  No. 21-40130


         Accordingly, the state court’s decision denying Armstrong’s
   ineffective assistance of counsel claim for failure to conduct an adequate
   pretrial investigation was reasonable. We AFFIRM.




                                      20